CV4-516                                                             



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-516-CV



DEE N. JOHNSON,

	APPELLANT

vs.



STATE OF TEXAS; CITY OF HOUSTON, TEXAS; AND TRANSIT 
AUTHORITY OF HOUSTON, TEXAS,

	APPELLEES

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 93-15799, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING

 


PER CURIAM


	We will dismiss the appeal for want of prosecution.
	An appellant must file his brief within thirty days after the filing of the transcript
and statement of facts, if any.  Tex. R. App. P. 74(k).  If the appellant fails to file his brief within
the prescribed time, the appellate court may dismiss the appeal for want of prosecution, unless the
appellant shows a reasonable explanation for failing to file the brief and the appellee has not
suffered material injury.  Tex. R. App. P. 74(l)(1).
	The transcript in this cause was filed on September 28, 1994.  Accordingly,
appellant's brief was due thirty days after the filing of the transcript, on October 28, 1994.  See
Tex. R. App. P. 74(k).  Appellant has not filed his brief.  Moreover, appellant has not filed a
motion for extension of time showing a reasonable explanation for his omission.  Further, the
Clerk of this Court sent a letter on November 29, 1994, directing appellant to submit a motion
in compliance with Texas Rules of Appellate Procedure 19, 73, and 74(l)(1) by December 9,
1994; and informing appellant that failure to comply would result in this Court dismissing the
appeal for want of prosecution.  Appellant has not complied.
	Accordingly, we dismiss the appeal for want of prosecution.  See Dickson v.
Dickson, 541 S.W.2d 895, 896 (Tex. Civ. App.--Austin 1976, writ dism'd w.o.j.).


Before Chief Justice Carroll, Justices Jones and Kidd
Dismissed for Want of Prosecution
Filed:   January 11, 1995
Do Not Publish